DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following claims 1-3,5-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Family et al (US 20200367009 A1).

As per claim 1, Family discloses a system, comprising: 
a first audio system module (one of cells 114 in fig. 1) comprising: 
a speaker (para. 196 the cells are network connected speakers); a connector (the cells can be coupled by a wired network as per para. 216, where each module requires a respective connector in order to connect to a wire in order to connect to the wired network); and one or more processing units (the portion of the cell that performs the functions cited directly below), 
wherein the one or more processing units are configured to: 
detect a second audio system module connected to the connector (when the cell is mapping as per para. 232, it can detect the location of other cells in the space); 
determine a network map of audio system modules (the map includes all of the cells in the space, para. 232), 
wherein the network map comprises at least the first audio system module and the second audio system module (the location of cells in the space includes each of the first and second cells/audio system modules); 
determine a mode of operation based on the network map (the origin for an ambisonics rendering representation determined based on the information of cell placement/map para. 232 is a mode of operation); 
receive an audio signal (the signal received from the audio source, para. 199; and 
via the speaker, output audio corresponding to the audio signal based on the mode of operation(the spatial audio is rendered, which is by definition via the use of the speaker as part of rendering, para. 232).


As per claim 12, the claim 1 rejection recites a method for outputting audio at an audio system module, comprising: 
detecting a second audio system module connected to the audio system module via a physical connection(the connector, per the claim 1 rejection); 
determining a network map of audio system modules, wherein the network map comprises at least the audio system module and the second audio system module (per the claim 1 rejection); 
determining a mode of operation based on the network map (per the claim 1 rejection); 
receiving an audio signal (per the claim 1 rejection); and 
outputting audio corresponding to the audio signal based on the mode of operation (per the claim 1 rejection).

As per claim 17,  Family discloses devices and methods which require One or more non-transitory computer-readable storage media in order to implement the disclosed functions including instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of, at an audio system module: 
receiving a test signal (the obtained map in step 1420 fig. 14) ; 
in response to the test signal, outputting a response signal (sound field representation in 1430) ; 
receiving network map information indicating a network map of audio system modules (the output received from stage 1420), 
wherein the network map is determined based on at least the response signal as per the signaling process in fig. 14; 
determining a mode of operation based on the network map (the sound field representation in 1430); 
receiving an audio signal ( part of step 1410); and 
outputting audio corresponding to the audio signal based on the mode of operation (output of stage 1430).




As per claims 2,13, the system of claim 1, wherein the one or more processing units are further configured to transmit the network map to the second audio system module or a computing device (the origin and cell placement are part of the spatial layout metadata, which can be prepared by the source manager as part of one of the cells, para. 236, and then transmitted to the other cells/second audio system module as per data 914 in para. 237).

As per claim 3, the system of claim 1, wherein the mode of operation comprises at least one of a parameter of operation or an attribute of operation (the origin and cell layout are each a parameter or attribute).

As per claim 5, the system of claim 1, wherein the one or more processing units are further configured to receive network map information from the second audio system module (when the second audio system module comprises the source manager as part of one of the cells, para. 236, that transmits the network map information/spatial layout metadata to the other cells/second audio system module as per data 914 in para. 237).

As per claim 6, the system of claim 1, wherein the one or more processing units are further configured to: 
receive one or more control signals (para. 236, the source manager, as implemented in the first cell receives metadata 914 from engine 912); and 
determine the mode of operation based on the one or more control signals (the rendering/mode is based on the metadata so that the cells can reproduce the sound, para. 236).

As per claim 7, the system of claim 1, wherein the one or more processing units are further configured to: 
receive one or more control signals (para. 236, the source manager, via the rendering engine, as implemented in the first cell receives metadata 914 from engine 912);
 and transmit the one or more control signals to the second audio system module, para. 236: (The multimedia rendering engine 912 can generate audio signals and spatial layout metadata 914 to a set of cells).

As per claims 8,15, the system of claim 1, wherein the audio signal is received from the second audio system module (the source manager, as implemented in the second audio system module/cell sends (via the rendering engine 912, para. 236) the audio signal to the other cells, including the first audio system module/cell.


As per claim 9, the system of claim 1, wherein the audio signal is received from a third audio system module wirelessly and communicatively coupled to the first audio system module (there can be multiple cells/a third audio system module 114 connected, fig. 1, connected together both wired and wirelessly, para. 216, where the third audio system module, when implemented as the source manager function in the same manner as the audio system module in the claim 8 rejection).

As per claim 10, the system of claim 1, wherein the audio signal is received from a computing device (the third audio system module as per the claim 9 rejection) communicatively coupled to the first audio system module.

As per claim 11, the system of claim 1, wherein the first audio system module is one of a full-range speaker module, a subwoofer module, a display module, an audio source module, a control module, a power module, or a wireless connection module (the first audio system module requires a wireless connection module in order to perform the wireless connection recited in the claim 1,9 rejections).
As per claim 14, the method of claim 12, further comprising receiving the audio signal wirelessly from a computing device (recieved from media servers 130 where the network can be wireless as per the claim 1 rejection).
As per claim 16, the method of claim 12, further comprising transmitting the audio signal to the second audio system module via the physical connection (the audio is transmitted /generated as per the claim 7 rejection via the connector/physical connection of the claim 1 rejection).

As per claim 18 The one or more non-transitory computer-readable storage media of claim 17, wherein the audio system module is connected to a second audio system module via a physical connection (as per the claim 12 rejection), and 
the network map includes the audio system module and the second audio system module (the modules/cell locations are included in the map as per the claim 1 rejection).

As per claim 19, The one or more non-transitory computer-readable storage media of claim 18, wherein the network map is determined based further on a second response signal output by the second audio system module (since each cell/module must be detected by the network in order to implement the cited functions, each cell must output respective network signaling/response signals in order to be detected as a cell and located on the map as per the claim 1 rejection).

As per claim 20, the one or more non-transitory computer-readable storage media of claim 17, wherein the test signal is received from a computing device (the obtained map is obtained from a processor based device that communicates with the encoder cell performing the processes on fig. 14 in order for the processor based cell to obtain the map (step 1420).  Where since said device is processor based it is a computing device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following claims including claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Family et al (US 20200367009 A1) as applied to claim 1 above, and further in view of Qian et al (US 20200053462 A1).


As per claim 4,  Family discloses a wired connection/via a connector between cells/modules including between the first and second audio system modules, but does not disclose that the connector is a magnetic connector.
	Qian teaches that modular speakers can use magnetic connectors for the purpose of coupling the speakers and also to facilitate connection of electrical connections and to enable charging (para. 51,53).  It would have been obvious to one skilled in the art at the effective time of filing to implement a magnetic connection for the purpose of facilitating electrical connections and also to enable charging.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
May 23, 2003